Citation Nr: 1620006	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-05 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 22, 2009 for the commencement of the period of eligibility for Chapter 35 Dependent Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1990, April 1999 to November 1999, February 2002 to January 2003, August 2004 to August 2005, and July 2007 to September 2008.  The appellant is the Veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office's (RO's) Educational Center in Buffalo, New York.  In September 2011, the Board remanded the claim so that the appellant could provide testimony at a video conference hearing.  The requested hearing was conducted in December 2011, and a transcript is of record.  In December 2014, the claim was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant was 18 years old in August 1986.  

2.  In the July 2009 rating action, upon which basic eligibility under Chapter 35 was awarded, October 7, 2008, was assigned as the effective date of basic eligibility to DEA.  A July 2009 notification letter of this grant which was sent to the Veteran also provided notice of the effective date.  

3.  In a November 2009 letter, the RO notified the appellant that she had 60 days to select an effective date for beginning her eligibility for DEA benefits and that if VA did not receive a response within this time frame, July 22, 2009, would be assigned as the appellant's start date.  

4.  Although the RO does not have a current record of response until August 2010, more than 60 days after the November 2009 letter, statements from the appellant, her mother, and her father (the Veteran), have reasonably asserted that she submitted a timely election statement of October 7, 2008, as the effective date for beginning her eligibility for DEA benefits.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for assignment of an effective date of October 7, 2008, but no earlier, for the beginning of the appellant's eligibility for DEA benefits are met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.3032, 21.3040, 21.3041 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  


Analysis

The appellant is the daughter of the Veteran, and she was born in August 1986, establishing that she was 18 prior to the date that he became permanently and totally disabled due to service-connected disabilities in 2008.  She seeks entitlement to an effective date of October 7, 2008, the day that it was determined that service-connected disabilities made him permanently disabled, for the award of DEA benefits.  

In pertinent part, it is contended that the appellant submitted a letter within the specified 60 day period described below electing October 7, 2008, as the effective date for commencement of receipt of DEA benefits but that some documents were mistakenly placed in the Veteran's file rather than hers.  She argues that such would show that VA received earlier notice that she wished for the effective date for her Chapter 35 benefits to be October 7, 2008, rather than July 22, 2009.  The appellant's mother and her father (the Veteran) have submitted statements in support of her claim.  

Basic eligibility for Dependents' Educational Assistance (Chapter 35 benefits) is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  
38 U.S.C.A. § 3501(a)(1)(A) (West 2014); 38 C.F.R. § 21.3021 (2015).  

Eligibility for Chapter 35 benefits further requires that the appellant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) (2015).  

Pursuant to applicable law and regulation, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R.  § 21.3041(a) (20015).  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2015).  

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(iii) (2015).  

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect the beginning date within 60 days of VA's written notice informing him or her of the right to do so, the period of eligibility will begin on the date of VA's decision that the Veteran has a permanent and total disability.  38 C.F.R. 
 § 21.3041(i) (2015).  

In this case, the appellant turned 18 in August 1986.  In a July 2009 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective October 7, 2008, and also awarded entitlement to DEA benefits.  In a November 2009 letter, the RO informed the appellant that she had 60 days to elect the beginning date of her eligibility for DEA benefits and informed her that she could elect October 7, 2008, or July 22, 2009, or any date between these two dates as the beginning date.  The RO also informed the appellant that if she did not make the election within 60 days, a "beginning" date of July 22, 2009, would be assigned with a "start" date of July 15, 2009.  Records indicate that this is what happened, but as reported above, the appellant argues that she submitted timely documents requesting the October 7, 2008, date which were clearly not added to her record.  

In support of this assertion, the appellant and her mother testified that the proper documents were submitted even though there clearly was some confusion as evidenced by phone calls between the mother and representatives at the Buffalo RO.  Moreover, the appellant's mother was told that some of the necessary documents were misfiled.  (See hrg. tr. at pgs. 4-5.)  The Veteran also submitted a statement in August 2010 in support of the appellant's claim, insisting that all necessary documents were filed in a timely manner.  

The RO has generally indicated that it did not receive a valid election within 60 days.  However, the Board does not find a basis for finding the assertions by the appellant, appellant's mother and the Veteran that such an election was made in a timely matter, (i.e. within 60 days), not to be credible.  The detailed statement by the Veteran and the testimony of the appellant's mother is found to be credible and (albeit indirect) corroborating evidence.  It also appears that there was some confusion as to which file documents were to be maintained in.  Accordingly, resolving reasonable doubt in the appellant's favor, an election of October 7, 2008, as the beginning date for receipt of DEA benefits is shown to have been made within 60 days of the RO's July 2009 notification and assignment of an effective date of October 7, 2008, for the commencement of receipt of DEA benefits is warranted.  

						(CONTINUED ON NEXT PAGE)


ORDER

An effective date of October 7, 2008, but no earlier, for the commencement of the period of eligibility for appellant's Chapter 35 DEA benefits is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


